Title: To James Madison from Hodijah Baylies, 20 July 1805 (Abstract)
From: Baylies, Hodijah
To: Madison, James


          § From Hodijah Baylies. 20 July 1805, Dighton, Massachusetts. “On the 15th. instant, the schooner Joseph of Somerset in this District, John Trott Junr., master, from Martinique, via Antigua, was entered at this office. It appears by the declaration of Capt. Trott, that the Joseph was captured on her passage from Martinique, by His Britannic Majesty’s schooner Netley, commanded by William Carr, & carried to the port of St. John’s in Antigua; and that there, by order of the Court of Vice Admiralty, forty hogsheads of sugar, laden on board the Joseph at Martinique; viz. twenty hogsheads shipped by Samuel Newson & consigned to Miller, Son & Miller of N. York & twenty hogsheads shipped by Joseph Barret & consigned to Grant, Forbes & Co. of New York, were taken out of her on suspicion of its being French property. Captn. Trott was then permitted to proceed on his voyage homeward.”
         